Citation Nr: 0001995	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right clavicle.  

2.  Entitlement to a rating in excess of 10 percent for L4-L5 
disc disease.  

3.  Entitlement to a compensable rating for a right hip 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to October 
1992.  

This appeal arises from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
residuals of a fracture of the right clavicle, residuals of a 
right hip injury, hypertension and L4-L5 disc disease.  The 
veteran disagreed with the ratings assigned for his service-
connected disabilities and appealed to the Board of Veterans' 
Appeals (Board).  

The Board denied the claim for a compensable rating for 
hypertension in May 1996.  The veteran's claims for increased 
ratings for his other disabilities were remanded to the RO.  


FINDINGS OF FACT

1.  The residuals of the fracture of the right clavicle 
consist of a moderate degree of callous formation and a 
palpable bump in the right mid clavicle.  There is no 
impairment of function of the right shoulder attributable to 
the healed fracture.  

2.  The low back disability is manifested by pain on motion 
of the lumbar spine which results in slight limitation of 
motion.

3.  The veteran does not currently demonstrate any pathology 
of the right hip.  


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right clavicle have not 
been met.  38 U.S.C.A. §§1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45 and 4.71a, Diagnostic Code 5203 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for L4-L5 disc disease have not been met.  38 U.S.C.A. 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45 and 4.71a, Diagnostic 
Code 5292, 5295 (1999).  

3.  The criteria for a compensable evaluation for a right hip 
disability have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45 and 4.71a, Diagnostic Code 
5251, 5252, 5253 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Pertinent Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  As the 
veteran has perfected an appeal from the initial rating for 
disabilities at issue, the Board will consider the 
applicability of "staged" ratings to the issues on appeal.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body.  
Functional loss may be due to pain, supported by adequate 
pathology, or the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40, 
4.45.  

When a reasonable doubt arises regarding the degree of 
disability such doubt should be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.

Malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 20 
percent evaluation requires nonunion with loose movement or 
dislocation.  Impairment of the clavicle or scapula may also 
be rated based on impairment of function of the contiguous 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999).  

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion of 
the lumbar spine is evaluated as 20 percent disabling.  
Slight limitation of motion is evaluated as 10 percent 
disabling.  38 C.F.R. Part 4, Diagnostic Code 5292 (1999).  

Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is rated as 40 percent 
disabling.  A 20 percent evaluation is provided with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, which is unilateral in a standing position.  A 10 
percent evaluation is warranted for lumbosacral strain where 
there is characteristic pain on motion.  38 C.F.R. Part 4, 
Diagnostic Code 5295 (1999).  

Limitation of extension of the thigh to 5 degrees is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (1999).  

A 30 percent evaluation is provided for limitation of flexion 
of the thigh to 20 degrees.  Flexion limited to 30 degrees is 
evaluated as 20 percent disabling.  Flexion limited to 45 
degrees is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (1999).  

Impairment of the thigh with limitation of rotation in which 
the veteran cannot toe-out more than 15 degrees on the 
affected leg is rated as 10 percent disabling.  Impairment of 
the thigh where adduction is limited, and the veteran cannot 
cross his legs is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253 (1999).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).  

Factual Background.  The service medical records include 
records of treatment for back pain.  In September 1983 the 
veteran complained of low back pain after a motor cycle 
accident.  He had paraspinal muscle spasms of L4-L5.  The 
assessment was that he had muscle strain.  In January 1989 
the veteran complained that for three years he had chronic 
low back pain.  He had a recent exacerbation three weeks ago.  
The right lower back or near the right hip was the location.  
It was worse with heavy lifting.  He denied any numbness or 
tingling.  There was no scoliosis or kyphosis.  He had full 
range of motion with pain on extension.  The pain was located 
on the right side of the spinal column with a more rigid 
latissimus muscle.  Straight leg raising was negative to 90 
degrees bilaterally.  Deep tendon reflexes were 2 + 
bilaterally.  The impression was back muscle spasm on the 
right.  

Service medical records reflect that the veteran fractured 
his right clavicle in April 1986 when he was involved in a 
motorcycle accident.  There was tenderness and some deformity 
along the course of the right clavicle.  There were no 
neurovascular deficits.  X-rays revealed a fracture of the 
mid-clavicle, in reasonably good position.  In November 1986 
the veteran had full range of motion of the right shoulder.  
There was a step deformity of the right clavicle with 
tenderness.  

The only reference to right hip pain appears in July 1992 
service medical records.  The veteran complained of right hip 
pain.  He had been struck in the back when a nose gear 
collapsed.  There was no edema.  There was erythema of the 
lateral right region of the dorsal hip.  There was mild to 
moderate point tenderness.  Range of motion was intact.  
There was no apparent sacral or lumbar injury.  He was intact 
neurovascularly.  The assessment was contusion of the lateral 
right dorsal hip.  Later in the month the veteran was 
reexamined and had minimal complaints.  There was no edema or 
erythema.  There was no point tenderness.  Range of motion 
was intact.

The Board has reviewed the service medical records to 
determine if the veteran's right or left shoulder is his 
major arm.  A Report of Medical History dated in January 1987 
reveals that the veteran is right handed.  

The veteran was examined by VA in January 1993.  The examiner 
noted that the right clavicle fracture had healed 
uneventfully.  It did not interfere with the veteran's 
activities.  He had no other associated symptoms.  
Examination revealed a deformity of the junction of the 
middle and distal third of the right clavicle with a dorsal 
displacement of the proximal fragment.  There was no acute 
tenderness or other acute changes.  There was normal motion 
of the right shoulder and shoulder girdle.  There was no 
apparent false joint at the fracture site.  The assessment 
was status post fractured right clavicle in 1986 with 
residual deformity in the clavicle, but no apparent 
functional impairment at present.  

As to the right hip, the VA examiner noted that it did not 
interfere with the veteran's activities.  There were no 
remarkable findings on examination of the right hip.  He had 
full range of motion.  There were no palpable abnormalities 
or tenderness.  The assessment was:  Status post right hip 
contusion in 1992 as described above, resolved, with periodic 
discomfort in the region, but no remarkable findings on 
examination and no functional impairments apparent.  

When questioned about his back the veteran indicated that he 
had no restrictions in his activities.  There was no 
radiculopathy or other associated symptoms.  He used caution 
when exerting his back.  Examination revealed full range of 
motion.  There were no changes in the paraspinal musculature.  
He had no neurological abnormalities in the low back.  The 
assessment was intermittent low back pain occurring about 
once a week since 1983, as described above, suggestive of low 
back strain.  There were no remarkable findings on 
examination.  

The veteran appeared at a hearing at the RO in September 
1994.  The veteran described his back pain as a tightness in 
his muscles that came and went.  It was mostly tight in the 
afternoon.  He always had pain in the afternoon and first 
thing in the morning.  Both legs were affected by it.  He 
always had pain in his back.  Whether or not he was bending 
or sitting he had pain in his back.  Bending made it worse.  
It bothered him at night when he lay down.  He was employed 
as a boat mechanic.  He wore a back brace at work.  The pain 
interfered with his work a little bit.  He did not lift 
things by himself.  He asked for help or used the proper 
equipment.  He had never been totally incapacitated by his 
back.  He always had pain in his hip.  It felt as if there 
was a burning and a tightness.  He had not had surgery on his 
back.  The fracture of the clavicle had not affected his 
ability to lift.  If he had to lift the arm above shoulder 
height he noticed a weakness.  He had a loss of sensation and 
a tingling in one area due to breaking his collar bone.  He 
thinks that it healed incorrectly.  When he had to work over 
his head for period of time it irritated him quite a bit.  He 
worked beneath him and at a bench doing Marine mechanic work.  
That had been recommended to him due to his back and shoulder 
problems.

VA records from June 1995 revealed that the veteran had low 
back pain after chopping wood.  He had tingling in both lower 
extremities.  The examiner noted that the veteran was walking 
in slight flexion.  He moved slowly.  Motor strength was 5/5.  
Sensations was intact.  Deep tendon reflexes were one plus 
and symmetrical.  Babinski was downgoing.  He had decreased 
range of motion.  Straight leg raising was less than 15 
degrees on the right and to 30 degrees on the left.  

A VA examination was performed in July 1995.  The veteran 
reported that he had a bump over the distal clavicle.  He had 
some numbness in the anterior shoulder.  He described rather 
full range of motion.  He could not hold his arm out with any 
weight for any length of time.  The veteran reported numbness 
and pain in his back.  Some of the pain went down the back of 
both of his legs to his knees and occasionally down to his 
heels.  The examiner noted that it was not classic radicular 
symptomatology.  Recently he had torn a muscle in his back.   
The impression was lumbosacral sprain, chronic low back pain.  
X-ray reports revealed disk space narrowing at L4-5.  

Examination of the right shoulder showed a prominent step-off 
deformity of the distal one-third of the clavicle.  There was 
full internal and external rotation of the right shoulder.  
There was minimal wasting of the right deltoid.  Flexion and 
abduction were from 0-170 degrees.  The impression was: 
Fracture of the right clavicle with minimal right shoulder 
girdle wasting and decreased range of motion compatible with 
some chronic bursitis of the shoulder.  

Examination of the lower back showed no abnormal curvatures.  
The veteran moved and turned when he got up off the table in 
a way which suggested he had chronic back pain.  Forward 
flexion was to 90 degrees, extension backwards was to 20 
degrees, lateral flexion was to 40 degrees and lateral 
rotation was 35 degrees to the right and left.  He could 
heel-toe walk.  Straight leg raising gave him some back pain 
bilaterally without radicular symptoms.  Deep tendon reflexes 
were hypoactive.  There was some numbness over the right 
lumbosacral area compared to the left.  The impression was: 
Chronic lower back pain.  The examiner could not define 
whether or not this was diskogenic or a chronic strain in 
nature.

Examination of the hip revealed that hip motion was normal.  
There was no leg length discrepancy.  The impression was:  I 
cannot make any diagnosis of pathology of right hip.  There 
is no pain to the groin or to the anterior thigh to suggest 
right hip disease.  

The Board remanded the veteran's claims to the RO in May 1996 
based on DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In October 1996 a VA examination was performed.  Subjectively 
the veteran reported some numbness along his right side.  He 
had difficulty sleeping on his right side as a consequence of 
his right clavicle fracture.  A year and a half ago he began 
chiropractic treatments for his back.  He had been receiving 
weekly adjustments for a period of six months.  The veteran 
had soreness in his lower back.  He did not take any 
medications.  

Examination revealed asymmetry of the right shoulder.  He had 
a healed mid-shaft right clavicular fracture in bayonet 
apposition.  He had unrestricted shoulder abduction, 
adduction, flexion and extension.  Adduction was measured as 
170 degrees on the right and left.  Flexion was 170 degrees 
right and left.  Extension was 35 degrees right and left, in 
a seated position.  The veteran had external rotation of both 
shoulders up to 75 degrees right and left.  Internal rotation 
was 30 degrees to the right and left.  He had full elbow 
extension, flexion, pronation and supination.  He had full 
wrist flexion and extension.  Upper extremity circumference 
was 35 centimeters for the upper right and left arms.  
Forearm circumference was 33 centimeters on the right and 
left.  Reflexes in the biceps, triceps and brachial radialis 
were trace with reinforcement.  Motor strength testing 
revealed strong shoulder adduction, abduction, flexion, 
extension, internal/external rotation, 5/5.  The veteran had 
strong elbow flexion, extension, pronation and supination.  
Wrist extension and flexion was strong.  Extrinsic and 
intrinsic movements of the hand were strong.  Sensation in 
the upper extremities was intact to light touch, to pinprick 
and temperature.  The diagnosis was healed fracture of the 
right clavicle.  

Examination of the back revealed forward lumbar flexion to 80 
degrees.  Lumbar extension was to 30 degrees.  Lateral 
bending was to 25 degrees.  Straight leg raising was negative 
to 75 degrees.  Patella and ankle jerks were trace with rein-
forcement.  The veteran had strong hip flexors.  His 
extensors were strong.  Ankle dorsiflexion, plantar flexion, 
toe dorsiflexors and plantar flexors were strong.  Sensation 
in the lower extremities was intact to light touch, to 
pinprick and temperature.  The veteran's gait was normal in 
appearance.  He could easily walk on his toes and heels.  He 
could easily perform a deep knee bend.  His pain was 
localized not in the area of the right hip, but in the area 
of the sacroiliac joint.  There was localized tenderness to 
palpation of the sacroiliac joint on the right and none on 
the left.  X-rays taken in June of 1995 showed normal height 
and alignment of the vertebral bodies, disk spaces by this 
examiner's review appeared normal.  There was no evidence of 
scoliosis and no facet changes.  The examiner reported that 
Dr. J. Marley in June 1995, reported his interpretation that 
the X-rays documented mild L4-5 disk narrowing.  The examiner 
did not see that on plain films as reported after review.  
The diagnosis was chronic low back pain.  

Examination of the hips revealed no restriction of movement.  
There was no pain on movement.  Circumference of the right 
thigh four finger breadths above the patella was 46 
centimeters on the right and left.  Calf circumference was 41 
centimeters on the right and left.  The diagnosis was 
reported right hip numbness.  

In his discussion the examiner stated that it was his opinion 
that there was no impairment to the right shoulder and right 
upper extremity secondary to the healed right clavicle.  It 
was the opinion of the examiner that the veteran had normal 
range of motion of the back.  The veteran was able to perform 
range of motion without reports of pain.  His right hip pain 
was localized to the right sacroiliac joint.  There was no 
increased pain on compression of the sacroiliac joint.  The 
examiner reported that there was no pain on movement.  There 
was no evidence of swelling.  There was no evidence of muscle 
spasm.  There was no documentation in the medical record or 
with the claimant of recurring attacks resulting in weakened 
movement or excess fatigability.  The examiner felt that the 
veteran did have pain in the sacroiliac joint area.  The hip, 
knee and ankle joint were otherwise normal.  The examination 
of the right shoulder was normal.  There was no evidence of 
right hip pathology.  There was no evidence of right shoulder 
pathology or impairment.  The veteran had reported that he 
worked full time.  He had not lost additional time because of 
flare-ups.  The only treatment he had sought were 
chiropractic treatments in late 1996.  

In October 1998 the RO received copies of treatment records 
from the veteran's chiropractor, Dr. Jennifer Hess.  In a 
November 1994 letter, she reported that the veteran had 
active flexion and extension in the lower back which was 
full, but both were painful in the lumber region and right 
sacroiliac joint.  Palpation revealed moderate hypertonicity 
of the right sided erector spinae muscles from T6 to L5 as 
well as bunching of the right sided gluteus maximus and 
medius muscles.  Motion palpation indicated restriction of 
the right sacroiliac joint, L5 and T7-T8.  Derefield's Test 
was positive for right sacroiliac joint dysfunction and 
misalignment.  Additionally, there was marked shortening of 
bilateral hamstring muscles, causing a posterior tilt of the 
pelvis, decreased lumbar lordosis, and increased stress on 
the lumbar musculature.  This also contributed to a decrease 
in the thoracic kyphosis.  Dr. Hess noted decreased 
transverse arches, bilaterally, which further contributed to 
the veteran's biomechanical imbalances.  Deep tendon reflexes 
were +2 and symmetric for the patellar and Achilles reflexes.  
Lasegue's Straight Leg Raise and Braggart's Tests were 
negative for disc herniation, though the leg pains suggest 
evidence of disc involvement.  Sensory motor exams were 
unremarkable.  The diagnosis was vertebral subluxation at the 
right sacroiliac joint, L5, T7 and T8; altered biomechanics 
of the lumbar and thoracic spine causing repeated strain of 
the lumbar musculature, sprain of the right sacroiliac joint, 
weakened back extensors, hypertonic hip extensors and dropped 
transverse arches.  Additionally, Dr. Hess reported that his 
symptoms were suggestive of mild disc degeneration.

A VA examination was performed in December 1998.  The veteran 
perceived that his residuals of fracture of the right 
clavicle included numbness in the right anterior shoulder.  
In fact, objective examination revealed global numbness about 
the right anterior shoulder, distal to the clavicle fracture.  
The veteran reported back and low back pain.  At one time it 
was radiating down the leg.  Currently, it was not radiating 
into the leg.  

Examination revealed an entirely symmetrical lumbar spine.  
There was no evidence of kyphosis or scoliosis.  There was no 
hypertonicity, no spasm, no sacroiliac joint or sciatic notch 
tenderness.  The veteran reported subjectively that the pain 
was in a strip at the lumbosacral junction.  He had 90 
degrees of lumbar forward flexion.  It was measured with an 
inclinometer.  He had 10 degrees of extension.  He had 30 
degrees of lateral bending.  He had 60 degrees of rotation to 
the right and left of the thoracolumbar spine.  Even with 
reinforcement the veteran had trace reflexes, including 
patellar and ankle jerks.  They were just trace, without 
reinforcement, no other reflexes could be elicited.  
Sensation was intact in both lower extremities, dermatomes to 
light touch and pinprick.  The diagnosis was chronic low back 
pain.  Right buttock contusion related to work activity in 
the summer of 1992 was noted.  

Examination revealed a prominence in the mid-clavicle on the 
right.  There was some overriding with some moderate degree 
of callous formation.  The clavicle was clinically healed.  
The veteran had unrestricted passive range of motion.  
Unrelated to the clavicle fracture, the claimant did have 
some subacromial crepitus of the right shoulder.  It caused 
some discomfort with overhead reaching, namely abduction and 
flexion.  The veteran had full passive range of motion.  He 
did limit abduction on the right to 155 degrees under active 
control, while abduction on the left was to 180 degrees.  
Flexion was likewise reduced to 140 degrees on the right 
while it was 150 degrees on the left.  Extension was to 35 
degrees on the right and left.  External rotation was 90 
degrees on the right and 95 degrees on the left.  Internal 
rotation was 30 on the right and 40 degrees on the left.  
Elbow and wrist motions were normal.  Motor strength was 
intact.  His shoulder abductors, adductors, flexors and 
extensors were strong.  Over the right anterior chest wall, 
the veteran did have some global discomfort of a non 
dermatome distribution.  It was multilevel.  It began up 10 
centimeters above the right nipple of the breast and extended 
up to the clavicle.  The diagnoses were:  Right clavicle 
fracture, healed with a prominent callous formation.  Reduced 
sensation anterior chest wall, unrelated to diagnosis #1, on 
a more probable than not basis.  The numbness does not 
conform with residual clavicle fracture.  Right shoulder 
impingement syndrome unrelated to service activity.

Examination of the lower extremities revealed hip flexion of 
105 degrees on the right and left.  Abduction was to 60 
degrees on the right and left measured with a goniometer, 
adduction was 40/40.  External rotation was 40/40.  Internal 
rotation was 15/15.  Straight leg raising was 8 negative to 
85 degrees right and left.  

X-rays were entirely normal.  The disk heights were well 
maintained, vertebral bodies and joints looked normal.  The 
examiner disagreed with the report of Dr. J. Harley of mild 
narrowing of L4, 5.  In his discussion the examiner indicated 
that the claims folder had not been available for his review.  
He stated that there was restricted range of motion of the 
shoulder.  In all probability it was secondary to an 
impingement syndrome.  It was not specifically related to, 
nor was it caused by the clavicle fracture.  The lower back 
was unremarkable on examination.  There was documentation on 
Form 212507 that the veteran might have cystic lesions in the 
right hip area.  X-rays of the right hip were ordered.  

Another VA examination was performed in June 1999.  The 
examiner noted that the veteran's claims folder had been 
reviewed.  The veteran had been working as a boat mechanic 
since 1993.  He was working full time without any formal 
restrictions.  The veteran reported that he perceived 
soreness and numbness in the area of the right hip.  He 
reported lower back discomfort.  He reported no numbness or 
weakness in either arm or leg.  He did feel soreness in the 
right shoulder.  

Examination revealed a palpable bump on the right mid 
clavicle.  He had a mid shaft clavicle fracture.  It was 
clinically united.  He sensed some numbness about the site.  
Upper and lower extremities were well muscled.  His hands 
were well callused and stained.  Upper extremity 
circumference was 35 centimeters on the right and left.  
Forearm circumference on the right and left was to 34 
centimeters.  He had full passive range of motion of both 
shoulders without restrictions.  There was no subacromial 
crepitance.  On palpation the veteran reported some 
tenderness over the acromion, this was away from the clavicle 
fracture.  The shoulder soreness prevented him from actively 
abducting fully.  He lacked 5 degrees of complete adduction 
on the right measurably.  Adduction was 165 on the right and 
170 on the left.  It was the examiner's opinion that it was 
in no way connected with the clavicle fracture.  Shoulder 
flexion measured with the goniometer was 150/150.  Extension 
was 40/40.  External rotation was to 85 degrees on the right 
and 90 degrees on the left.  Internal rotation was 40/40.  
Upper extremity motor strength was excellent.  He had strong 
shoulder abductors, adductors, flexors, extensors and 
internal and external rotators.  Flexors extensors were 
strong.  Hand and intrinsic strength was strong.  Sensation 
about both upper extremities was intact to light touch, 
pinprick, vibration and temperature.  

Examination of the lower back revealed some localized right 
sacroiliac joint tenderness.  There was no visible asymmetry 
of the lumbar spine.  There was no palpable hypertonicity or 
spasm.  There was no lumbar tenderness, no sacroiliac joint 
tenderness, no greater trochanteric tenderness.  He had 
unrestricted back motion.  He was able to forward flex to 85 
degrees measured with an inclinometer.  Extension was to 20 
degrees, lateral bending was to 35/35.  In the seated 
position rotation was to 45/45 measured with a goniometer.  
He had a symmetrical gait as he walked.  He could walk on his 
toes and heels.  

In the supine position he had symmetrical hip flexion 
actively.  He could flex both hips to 120 degrees measured 
with goniometer.  With his own assistance, grabbing his knees 
and pulling them forward he could get flexion to 135 degrees 
right and left.  Abduction measured with a goniometer was 45 
degrees on the right and left.  Adduction was to 25 degrees 
on the right and left.  Internal rotation was 40 degrees on 
the right and left.  External rotation was 40 degrees on the 
right and 45 degrees on the left.  Supine straight leg 
raising was negative to 85 degrees.  It was difficult to 
elicit reflexes either at the patellar, patellar jerks or 
ankle jerks even with reinforcement.  Sensation was intact to 
light touch, pinprick, vibration and temperature.  X-rays of 
the right hip taken in December 1998 were normal.  
Lumbosacral films were normal.  The vertebral bodies were 
normal.  Disk spaces were well maintained.  The diagnoses 
were:  (1) The claimant reports residual tenderness of right 
sacroiliac joint; (2) Normal musculoskeletal neurologic 
examination today; and (3) Right clavicle fracture sustained, 
healed without sequelae.  He had a palpable bump from the 
fractured callus in the healing process.  He had a contusion 
of the right hip on July 1992 and continued to report right 
sacroiliac tenderness.  

In his discussion the examiner stated that the veteran did 
not have any impairment of his back, upper extremity, or 
lower extremities.  He had an unremarkable examination.  
Clinically, he had a healed fracture with a bump over the 
right mid clavicle, but otherwise the examination was normal.  
There was no documentation of loss of motion due to pain, no 
pain behaviors noted on examination.  Ranges of motion were 
performed actively and the veteran was advised not to exceed 
his own pain tolerance.  There was no evidence of recurring 
attacks, and no history of such.  There is no history of 
muscle spasms, swellings or particular sense of stiffness in 
the right shoulder.  Pain was not supported by adequate 
pathology.  The objective examination was unremarkable.  
There was no current pathology discernible to support 
subjective complaints in the area of the low back, right 
shoulder or right hip.  The examiner noted that the claims 
folder had been reviewed.


Analysis.  As a preliminary matter the Board noted that the 
veteran's claims were remanded to the RO in May 1996.  In 
Stegall v. West, 11 Vet. App. 268 (1998) the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held a remand by the Court or 
the Board of Veterans' Appeals (Board) confers on the veteran 
as a matter of law, the right to compliance with the remand 
orders.  It imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  In the remand the 
RO was ordered to request that the veteran identify any 
physicians who had treated him in the recent past.  In 
September 1998 the RO sent the veteran a letter requesting 
that he notify them of any treatment he had received for his 
service-connected disabilities.  The veteran responded that 
he had been treated by Dr. Jennifer Hess.  Records of 
treatment of the veteran by Dr. Hess were obtained and 
associated with the claims folder.  The RO was also ordered 
to afford the veteran an orthopedic examination which 
addressed 38 C.F.R. § 4.40 and 4.45.  The veteran was 
examined by VA for disability evaluation purposes in October 
1996, December 1998, and again in June 1999.  The reports of 
those examinations address the issues of impairment due to 
pain as per DeLuca v. Brown, 8 Vet. App.  202 (1995).


Residuals of Fracture of the Right Clavicle

The residuals of the fracture of the right clavicle are 
currently evaluated as 10 percent disabling.  The service 
medical records reveal that the veteran is right handed.  The 
Schedule for Rating Disabilities provides a 20 percent rating 
for the major arm when there is dislocation of the shoulder 
or nonunion of the clavicle with loose motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  There is no evidence of 
record which demonstrates that the veteran has dislocated his 
shoulder.  The VA examiners have all reported that the 
veteran's fracture of the clavicle was healed.  There is no 
evidence of nonunion or loose motion.  A higher evaluation 
than 10 percent based on Diagnostic Code 5203 is not 
warranted.  

Impairment of the clavicle may also be rated based on 
impairment of function of the contiguous joint.  Examination 
of the shoulder has demonstrated that the veteran does have 
some decreased range of motion as reported in the July 1995 
VA examination.  The examiner attributed it, not to the 
fracture of the clavicle, but to bursitis.  In December 1998 
the VA examiner also noted global numbness about the right 
anterior shoulder.  The examiner diagnosed right shoulder 
impingement syndrome which he noted was unrelated to the 
fracture of the clavicle.  A review of the claims folder 
indicates that no impairment of the right shoulder has been 
attributed to the residuals of the fracture of the right 
clavicle.  An increased rating based on impairment of 
function of the right shoulder is not warranted.  

The Board has also considered whether an evaluation under 
38 C.F.R. § 4.40 and 4.45 as outlined in DeLuca v. Brown, 
8 Vet. App.  202 (1995) is appropriate.  The regulation 
requires that functional loss due to pain be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Limitation of the 
shoulder, due to pain, has been attributed to pathology of 
the shoulder itself such as bursitis and impingement 
syndrome.  There is no indication that the residuals of the 
fractured clavicle have caused pain or functional impairment.  
For that reason an increased rating based on 38 C.F.R. § 4.40 
and 4.45 is not warranted.

L4-L5 Disc Disease

The first question to be addressed in this case is which 
Diagnostic Code is appropriate for evaluating the veteran's 
low back disorder.  The veteran was initially service 
connected for what the RO described as disc disease.  The RO 
evaluated the veteran under Diagnostic Code 5293 for rating 
intervertebral disc syndrome.  After reading the record in 
its entirety, the Board concluded that the veteran has not 
been diagnosed with degenerative disc disease.  Recently the 
veteran has denied having any radicular symptoms.  For that 
reason the Board has considered the application of other 
Diagnostic Codes.  Based on the medical record in this case, 
described above, the Board does not believe that any other 
rating codes are as appropriate as Diagnostic Codes 5292 for 
rating limitation of motion of the lumbar spine and 5295 for 
rating lumbosacral strain.  These diagnostic codes 
incorporate both the pain on motion and strain complained of 
by the veteran.  See Butts v. Brown, 5 Vet. App. 532, 537-540 
(1993) and Tedeschi v. Brown, 7 Vet. App. 411, 413-4 (1995).  

The Board first considers whether or not the veteran meets 
the criteria for a 20 percent rating based on moderate 
limitation of motion.  In January 1993 the veteran had full 
range of motion of the back.  The veteran described his back 
pain as a constant tightness in September 1994.  VA 
examination in July 1995 revealed flexion to 90 degrees.  
After an injury in June 1995 the veteran had decreased range 
of motion.  In October 1996 the veteran was able to flex to 
80 degrees.  The examiner described the veteran as having 
normal range of motion of the back in October 1996.  He did 
note that the veteran had pain in the area of the sacroiliac 
joint.  The veteran's, chiropractor, Dr. Hess, also reported 
active flexion and extension that was full, but painful.  In 
December 1998 the VA examiner described the examination as 
unremarkable.  In June 1999, the examiner reported that he 
was able to forward flex to 85 degrees.  Extension was to 20 
degrees and lateral bending was to 35/35.  In the seated 
position rotation was to 45/45.  Based on the evidence of 
record the veteran has not demonstrated moderate limitation 
of motion of the lumbar spine.  An increased rating based on 
limitation of motion is not warranted.  

The Board next considers whether or not the veteran 
demonstrated muscle spasm on extreme forward bending.  A 
higher evaluation to 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 requires more than characteristic pain 
on motion, it requires evidence of muscle spasm on forward 
bending.  There is no indication in the claims folder that 
the veteran has back spasms.  VA examiners have specifically 
stated that no spasm was noted.  A higher evaluation under 
Diagnostic Code 5295 is not warranted.  

The Board also considered an evaluation under 38 C.F.R. 
§ 4.40 and 4.45 for the low back.  The examiner in June 1999 
stated unequivocally that the veteran's complaints of pain 
were not supported by adequate pathology.  In his discussion 
the examiner stated that the veteran did not have any 
impairment of his back.  The pathology demonstrated by the 
veteran is insufficient to support a higher evaluation than 
10 percent.

An increased evaluation for the veteran's service-connected 
low back disability is not warranted.  

Right Hip

A review of the claims folder indicates that no pathology of 
the right hip was demonstrated on examination.  It was noted 
by the VA examiner in June 1999 that the veteran suffered a 
contusion of the right hip in 1992.  No disorder of the right 
hip was diagnosed.  The examiner stated that the veteran's 
complaints of right hip pain actually referred to pain over 
the sacroiliac joint and not the hip joint.  There is no 
evidence of limitation of motion.  The veteran's gait was 
noted to be normal.  The veteran had demonstrated full range 
of motion of the right hip on examination.  The VA examiner 
in June 1999 stated that there was no impairment of the lower 
extremities.  Based on the evidence of record a compensable 
evaluation for disability of the right hip is not warranted.  
38 C.F.R. § 4.31.

In Conclusion

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (1999).  The Board finds that the above 
evaluations contemplate the symptomatology and resulting 
impairment demonstrated in the medical evidence of record for 
the right clavicle, the back, and the right hip disabilities.  
The veteran has testified that he works full time.  He has 
not indicated any marked interference with employment.  His 
complaints are not unusual.  Consequently, the Board concurs 
with the RO that there are no unusual or exceptional factors 
such as to warrant referral of this case for consideration of 
an extra-schedular evaluation.

There is no evidence of arthritis affecting the low back, 
right clavicle or right hip.  For that reason application of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 are not 
applicable.

The Board further notes that in making the above 
determinations it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any evidence 
showing any distinctive periods for which the severity of any 
of the disabilities met or nearly approximated the criteria 
necessary for an increased disability rating.


ORDER

An increased rating for residuals of a fracture of the right 
clavicle is denied.  

An increased rating for L4-5 disc disease is denied.  

An increased rating for a right hip disability is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

